NOT DESIGNATED FOR PUBLICATION

                                              No. 121,562

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       TREMAIN R. THOMPSON,
                                            Appellant,

                                                    v.

                                          STATE OF KANSAS,
                                              Appellee.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; SETH L. RUNDLE, judge. Opinion filed September 4, 2020.
Affirmed.


        Wendie C. Miller, of Kenneth B. Miller, Atty at Law, of Wichita, for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before HILL, P.J., MALONE, J., and WALKER, S.J.


        PER CURIAM: Tremain R. Thompson appeals from the district court's summary
denial of his motion under K.S.A. 2019 Supp. 60-1507. Although Thompson was
convicted of numerous crimes related to a series of robberies in 2009, in his motion he
focused solely on his convictions for the aggravated robbery and kidnapping of Norman
Stiles after forcing Stiles at knifepoint to go to a Commerce Bank and withdraw money
from an ATM. All of Thompson's claims related to a video of the robbery that he believes
would have showed a different person committing the crimes. The district court found
that the State never possessed the video in question and did not fail to disclose it to



                                                     1
Thompson. After careful review, we agree with the district court and affirm the summary
dismissal of Thompson's K.S.A. 60-1507 motion.


                                            FACTS

       Thompson committed a string of crimes in Wichita, Kansas, throughout
September 2009 and received numerous charges as a result of his conduct. In three cases
consolidated for trial, Thompson was convicted of 12 counts of aggravated robbery, 1
count of aggravated burglary, and 2 counts of kidnapping. Thompson also pled guilty to
violating offender registration laws as well as burglary and theft. As a result of these
convictions, the district court sentenced Thompson to a total of 377 months'
imprisonment for the jury trial and registration convictions, along with a concurrent 32-
month sentence for the burglary and theft convictions.


       Thompson appealed his convictions to our court, arguing that the district court
erred in consolidating the charges and denying his motion to suppress witness
identifications. He also contended that the district court violated his right to testify or
remain silent, that two of his aggravated battery convictions were multiplicitous, that
there was insufficient evidence to support some of his convictions, and that he was
denied a fair trial based on cumulative error. A panel of our court affirmed Thompson's
convictions, State v. Thompson, No. 106,494, 2013 WL 646479, at *1 (Kan. App. 2013)
(unpublished opinion). Our Supreme Court denied review on June 21, 2017.


       Thompson subsequently filed a K.S.A. 60-1507 motion on February 16, 2018. His
claims are all related to his convictions in a single case, which was one of the cases
consolidated for jury trial. In that case, Thompson was convicted of kidnapping and
aggravated battery against Stiles.




                                               2
       Our court summarized the events leading up to Thompson's charges in its decision
on his direct appeal.


       "[O]n September 29, Norman Stiles was at his home. A man came to his door between
       4:30 and 5 p.m. and asked for a ride to get his brother's car. Stiles liked to help people, so
       he agreed to give the man a ride. Stiles took him where he requested, but the man
       changed his mind and told Stiles to take him somewhere else. Stiles complied, and as
       they were driving, the man told Stiles to pull over so he could get out. The man turned to
       Stiles and said, 'I want to give you something for doing this,' and he then reached into a
       yellow plastic bag, pulled out a large knife, and put it to Stiles' side. The man then told
       Stiles to take him to a Commerce Bank ATM and ordered Stiles to withdraw all the
       money in his account. Stiles did, and he gave the man the $80 from his account and $10
       from his pocket. Stiles then took the man to another location, and as the man exited the
       car, he wiped down the door handles." Thompson, 2013 WL 646479, at *3.


       After Thompson fled, Stiles called his wife and told her what happened. His wife
then called 911, and Stiles spoke with a police officer shortly after arriving back home.
The officer asked Stiles to look at a photo line-up with six photos, and Stiles circled
individual number two, which was not Thompson, and wrote "[t]here is a similarity."
Thompson was individual number five. However, the officer that showed Stiles the line-
up testified that Stiles "couldn't make his mind up between two and five, he said they
were both close."


       A week later, a detective showed Stiles a second line-up. This time, Stiles circled
photo number three, which was Thompson, and wrote "[t]his is the man" by the photo. At
trial, Stiles testified that he was more confident about his identification in the second line-
up than the first. The prosecutor asked Stiles if the man that asked for a ride was in the
courtroom, and Stiles identified Thompson as the man who requested a ride. Ultimately,
Thompson was convicted of kidnapping and aggravated battery against Stiles.




                                                     3
       In his K.S.A. 60-1507 motion, Thompson argued that the State violated his due
process rights when it failed to disclose or introduce the video recording from Commerce
Bank related to the robbery of Stiles. Thompson also claimed that his trial counsel was
ineffective for failing to introduce the same video, failing to object when the State did not
introduce it, failing to perform a reasonable investigation, and failing to request a
dismissal once the video was not introduced. He also argued prosecutorial misconduct
because the State withheld the video from him. Lastly, he claimed the prosecutor and
district court violated his rights to due process and a fair trial when the video from
Commerce Bank was not introduced during trial. After reviewing the motion, files, and
trial transcripts, the district court summarily denied Thompson's K.S.A. 60-1507 motion.


       Thompson timely appeals.


                                         ANALYSIS

       Thompson argues the district court erred in summarily dismissing all his K.S.A.
60-1507 claims. When the district court summarily dismisses a K.S.A. 60-1507 motion,
an appellate court conducts a de novo review to determine whether the motion, files, and
records of the case conclusively establish that the movant is not entitled to relief.
Beauclair v. State, 308 Kan. 284, 293, 419 P.3d 1180 (2018).


       To be entitled to relief under K.S.A. 2019 Supp. 60-1507, the movant must
establish by a preponderance of the evidence either: (1) "the judgment was rendered
without jurisdiction"; (2) "the sentence imposed was not authorized by law or is
otherwise open to collateral attack"; or (3) "there has been such a denial or infringement
of the constitutional rights of the prisoner as to render the judgment vulnerable to
collateral attack." K.S.A. 2019 Supp. 60-1507(b); Supreme Court Rule 183(g) (2020 Kan.
S. Ct. R. 223).




                                              4
Thompson's due process rights

       Thompson's arguments on appeal are somewhat tangled. He claims that the State
suppressed the ATM video evidence from Commerce Bank, but, as we shall see, this is
not an accurate statement of the evidence. Essentially, Thompson argues the State
violated his due process rights under the Fourteenth Amendment to the United States
Constitution because it failed to disclose the ATM video from Commerce Bank in
violation of Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963),
and failed to preserve the video in violation of Arizona v. Youngblood, 488 U.S. 51, 58,
109 S. Ct. 333, 102 L. Ed. 2d 281 (1988).


       The three essential elements of a Brady violation claim include: (1) The evidence
at issue must be favorable to the accused, in that it is either exculpatory or impeaching;
(2) the evidence must have been either willfully or inadvertently suppressed by the State;
and (3) the evidence must be material and establish prejudice. State v. Warrior, 294 Kan.
484, 506, 277 P.3d 1111 (2012); see Banks v. Dretke, 540 U.S. 668, 691, 124 S. Ct. 1256,
157 L. Ed. 2d 1166 (2004). But, as the State points out, the defect in Thompson's
argument is that "[t]here is no evidence in the record . . . that Commerce Bank had
working video surveillance equipment at the ATM, that the equipment recorded Stiles'
withdrawal from the ATM, that an ATM video from Commerce Bank ever existed, or
that a video was ever in the State's possession."


       The only trial testimony about whether the State ever possessed the video tape
came from Detective Dan Binkley when he responded to questions from defense counsel.


       "Q. Detective, was footage—did you get footage from the Commerce Bank ATM to see
            who was in the car with Mr. Stiles?
       "A. I know that no footage was available. I know that I did not collect any footage from
            that ATM.




                                                  5
       "Q. Okay. So there's no camera that will—there's no footage that will tell us who was in
            the car with Mr. Stiles when he was getting his money out; is that correct?
       "A. That's correct.
            ....
       "Q. Okay. And do you know why they didn't get the film from the ATM or the bank?
       "A. I know that with Detective [Warren] Dalrymple's retirement and the time frame that
            we have between Mr. Thompson's arrest and Mr. Dalrymple's—former Detective
            Dalrymple's retirement, and thus the timeframe between then and this Court
            proceeding, that enough time had elapsed that a lot of things weren't done when
            Detective Dalrymple retired; and therefore, between that time and this time there are
            things that had not been done.
       "Q. Okay. And it got lost because of the time, kind of fell through the cracks with
            detectives leaving?
       "A. You may say, yes."


       Accordingly, the United States Supreme Court cases that Thompson cites do not
support his position on this issue because in those cases the State at one point possessed
the evidence that was not disclosed or lost. In Brady, the State withheld extrajudicial
statements made by another defendant where the other defendant admitted to a homicide
the petitioner was convicted of. 373 U.S. at 85. In United States v. Agurs, 427 U.S. 97,
100, 96 S. Ct. 2392, 49 L. Ed. 2d 342 (1976), the State failed to disclose the victim's prior
criminal record to the defendant. In California v. Trombetta, 467 U.S. 479, 482, 104 S.
Ct. 2528, 81 L. Ed. 2d 413 (1984), the police failed to preserve breath samples used in
DUI cases. And in Youngblood, the police failed to preserve semen samples from a
victim's body and clothing after the victim was molested. 488 U.S. at 52. Additionally, in
Youngblood the United States Supreme Court rejected the assertion that a defendant's due
process rights are violated when the police "fail to use a particular investigatory tool" and
stated that "the police do not have a constitutional duty to perform any particular tests."
488 U.S. at 59.




                                                   6
       The district court, when dismissing Thompson's K.S.A. 60-1507 motion, found
that the State did not violate Thompson's rights regarding the video. Instead, it found:


       "At most, law enforcement may have been dilatory in seeking to obtain and preserve the
       ATM footage. However, Mr. Thompson filed a number of motions throughout the case.
               "Mr. Thompson did not file himself or through counsel a motion seeking to have
       the bank's ATM video footage preserved for the purpose of identifying the real robber.
       The jury was aware that law enforcement delays might have caused the footage to be lost;
       the jury was aware that Mr. Stiles had identified a different individual in the first photo
       line-up; they believed Mr. Stiles' identification of Mr. Thompson in court. This court
       questions Mr. Thompson's argument that a defendant has a due process right that can be
       violated if a law enforcement officer fails to obtain and preserve a private business's
       video evidence. Mr. Thompson has not submitted that authority, and the court has not
       sought for it. A defendant certainly has a right to point out such an investigatory
       shortcoming to the jury, and that happened in this case. Mr. Thompson's arguments and
       authorities about video created by government actors (law enforcement) are not
       supported by authority extending those cases to lost video evidence owned by non-
       governmental entities."


       The record on appeal supports the district court's findings. The district court was
correct that Thompson did not cite anything in his K.S.A. 60-1507 motion to support his
claim that due process rights can be infringed when the State fails to obtain a particular
piece of evidence. Thompson also fails to cite and support that contention on appeal.


       "To justify a reversal of a conviction for failure to disclose evidence, the evidence
withheld by the prosecution must be clearly and unquestionably exculpatory and . . .
prejudicial to the defendant." State v. Ruebke, 240 Kan. 493, 505-06, 731 P.2d 842
(1987). Here, Thompson is unable to demonstrate that the ATM video evidence existed
and was clearly exculpatory; he simply asserts that it would show someone else
committing the robbery.




                                                     7
       If "potentially exculpatory" evidence is lost or destroyed, then a defendant must
show that the State acted in bad faith when it destroyed the evidence. Youngblood, 488
U.S. at 57-58. But, as the State points out, to trigger this test, the record must demonstrate
that the State failed to preserve the evidence. 488 U.S. at 57. Stated differently, the record
must demonstrate that the State at one point possessed the evidence at issue. Here, the
record demonstrates that the State never had the ATM video evidence. The record also
demonstrates that nobody had seen any ATM video from Commerce Bank or even that it
existed.


       Thus, the State did not suppress the evidence because it never had the video
evidence from Commerce Bank. The State also did not fail to disclose or preserve the
evidence, because, again, disclosure and preservation of a piece of evidence assumes the
evidence was possessed at some point. As the district court pointed out, this may have
been the result of lax or dilatory police work, but Thompson's jury was made fully aware
of this lapse during his trial. The bottom line is that Thompson's due process rights under
the Fourteenth Amendment were not violated by the State for failing to disclose or
preserve evidence.


Allegations of prosecutorial error

       Thompson also claims he was denied a fair trial under the Sixth Amendment to the
United States Constitution due to prosecutorial error. Specifically, Thompson argues the
prosecutor erred when he failed to disclose the same video previously discussed.
Thompson's argument on this issue is similar to the argument he made on the prior issue.
Aside from the appellate standard of review, Thompson's appellate brief only cites State
v. Salcido-Quintana, No. 105,007, 2012 WL 3289942, at *9-10 (Kan. App. 2012)
(unpublished opinion), to support his claim.




                                               8
       Salcido-Quintana involved a defendant accused of driving under the influence.
The sheriff's deputy that stopped the defendant testified that his patrol vehicle "was
equipped with a video recording system that activated when he turned on the vehicle's
emergency lights." 2012 WL 3289942, at *1. The deputy stated that he followed all
standard procedures to ensure the video was stored, but the State was ultimately unable to
find or produce it.


       The district court dismissed the case based on Salcido-Quintana's constitutional
right to a speedy trial, and a panel of our court affirmed the district court's decision. 2012
WL 3289942, at *2. The entirety of the analysis section of the panel's opinion focused on
Salcido-Quintana's speedy trial claim and applying the four-part test the United States
Supreme Court set out for evaluating such claims in Barker v. Wingo, 407 U.S. 514, 530,
92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972). Salcido-Quintana, 2012 WL 3289942, at *2-10.
For multiple reasons, Salcido-Quintana is not helpful to Thompson in the present case.


       First, Thompson does not assert anywhere in his brief that his constitutional or
statutory rights to a speedy trial were violated. Second, in Salcido-Quintana the State was
the entity that created the video and was in charge of maintaining its existence. Here, any
potential video would have been created and possessed by a private entity, Commerce
Bank. Third, our court found the State's failure to produce the video prejudiced Salcido-
Quintana because the evidence at the hearing "generally supports the notion that the stop
and arrest were recorded, then transferred to the server, and later archived in accordance
with departmental procedures." Salcido-Quintana, 2012 WL 3289942, at *8. Obviously,
none of those comments are relevant to any potential video in this case.


       Here, the record does not suggest that any video from the ATM ever existed; in
fact, it suggests the opposite. If such video existed, the State never possessed it. Thus,
Thompson's claim of prosecutorial error fails because a prosecutor cannot fail to disclose
evidence that was never in the State's possession.


                                              9
Allegations of trial and appellate counsel ineffectiveness

       Thompson next argues the district court should have held an evidentiary hearing to
determine whether he received ineffective assistance of trial counsel because the issues
cannot be conclusively decided by a review of the record alone.


       The right of an accused to have assistance of counsel for his or her defense is
guaranteed by the Sixth Amendment. The right is "applicable to state proceedings by the
Fourteenth Amendment." Miller v. State, 298 Kan. 921, 929, 318 P.3d 155 (2014).
Moreover, the guarantee includes not only the presence of counsel but counsel's effective
assistance as well. Sola-Morales v. State, 300 Kan. 875, 882, 335 P.3d 1162 (2014)
(relying on Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d
674 [1984]). Thus, Thompson claims he was denied a constitutional right.


                 "To prevail on a claim of ineffective assistance of trial counsel, a criminal
       defendant must establish (1) that the performance of defense counsel was deficient under
       the totality of the circumstances, and (2) prejudice, i.e., that there is a reasonable
       probability the jury would have reached a different result absent the deficient
       performance. [Citations omitted.] " State v. Salary, 309 Kan. 479, 483, 437 P.3d 953
       (2019).


       Judicial scrutiny of counsel's performance in a claim of ineffective assistance of
counsel is highly deferential and requires consideration of all the evidence before the
judge or jury. See Fuller v. State, 303 Kan. 478, 488, 363 P.3d 373 (2015). On appeal, we
must strongly presume that counsel's conduct fell within the broad range of reasonable
professional assistance. State v. Kelly, 298 Kan. 965, 970, 318 P.3d 987 (2014).


       In his K.S.A. 60-1507 motion, Thompson claimed that his counsel was ineffective
for five reasons: (1) Defense counsel failed to introduce the ATM video evidence during
his preliminary hearing, (2) defense counsel failed to introduce the ATM video evidence


                                                     10
at trial, (3) defense counsel failed to do a reasonable investigation, (4) defense counsel
failed to object after the State did not introduce the video evidence, and (5) defense
counsel did not adequately familiarize herself with Thompson's case and failed to meet
with him enough.


       The district court, in summarily dismissing Thompson's claims, found that
Thompson's trial counsel was not ineffective regarding the ATM video evidence. The
district court stated that defense counsel would not have had sufficient time to obtain and
offer the video at Thompson's preliminary hearing because the complaint was filed
against him on October 8, 2009, and Thompson waived his right to a preliminary hearing
on October 29, 2009. The district court also stated that Thompson did not file a motion
himself or through counsel seeking to have the ATM footage preserved for the purpose of
identifying a different person. Additionally, the district court noted that defense counsel
pointed out the investigatory shortcomings to the jury. Finally, the district court
commented that defense counsel could have attempted to subpoena the ATM video, but
the district court believed that Thompson never told his counsel to get the video.


       The district court's findings on this issue are supported by the record on appeal.
Regarding the preliminary hearing, Thompson does not differentiate, in his motion or on
appeal, between which counsel he alleged to be ineffective on this subissue. His motion
and his appellate brief focus on the alleged ineffectiveness of Thompson's defense
counsel at trial, Alice Osburn, but the trial court originally appointed Marcus Cooper as
Thompson's counsel. Cooper represented Thompson from October 1, 2009, to August 13,
2010. Osburn was not appointed to represent him until September 8, 2010, which would
have made it impossible for her to present any evidence at Thompson's preliminary
hearing. Moreover, it was Thompson, not his counsel, who waived his right to a
preliminary hearing.




                                             11
       Thompson also claims that defense counsel failed to adequately investigate the
case. Specifically, Thompson alleges that defense counsel neglected to investigate police
reports that showed Stiles identified someone other than Thompson in one of the photo
arrays and failed to adequately familiarize herself with the case because she only met
with Thompson a few times.


       Thompson's claims that defense counsel failed to tell the jury that Stiles identified
someone other than Thompson in one of the line-ups and failed to adequately familiarize
herself with the case simply are not corroborated by the record. To the contrary, his
defense counsel pointed out the fact that Stiles circled the incorrect person in one of the
photo arrays when cross-examining Officer Greg Murray during trial. Defense counsel
also asked Detective Binkley during trial whether Stiles failed to identify Thompson in
one of the line-ups, and Binkley told her Stiles originally selected the wrong individual.
Additionally, Thompson's counsel pointed out to the jury that the State failed to recover
DNA evidence from Stiles' ATM card, that detectives failed to recover video evidence,
and counsel cross-examined Stiles about the inconsistencies between Stiles' description
of the knife used in the robbery and the knife in evidence.


       Thompson's only claim that could potentially establish deficiency on the part
defense counsel is his claim that defense counsel was ineffective because she failed to
attempt discovery of the ATM video evidence herself. As the district court noted:
"[T]rial defense counsel could have also attempted to subpoena the video footage from
Commerce Bank."


       In Thompson's K.S.A. 60-1507 motion, he alleges that he told defense counsel to
request the video. But it is unlikely that a subpoena would have been able to recover any
video since the earliest that Osburn could have subpoenaed the video would have been in
September 2010, almost an entire year after the robbery took place. Furthermore,
Thompson's assertion that the video would show someone else committing the robbery is


                                             12
conclusory because nobody has ever seen any ATM video. Since the veracity of
Thompson's assertion cannot be verified, the exculpatory value of any ATM video is
questionable, especially in light of the evidence presented at trial linking Thompson to
the kidnapping and aggravated robbery. Thus, even if Thompson can establish deficiency,
the record demonstrates that he is unable to demonstrate prejudice. See Salary, 309 Kan.
at 483.


          Relatedly, Thompson claims his counsel was ineffective because she failed to
introduce the video at trial and failed to object after the State did not introduce the video.
Neither of these claims can establish that Thompson's counsel's performance was
deficient because the record shows that, if a video did exist, the State never possessed it.
Without possessing the video, the State could not introduce it at trial or disclose it to
defense counsel. And without the State introducing the video, there would have been
nothing for defense counsel to object to.


          Finally, Thompson claims the district court erred because it did not discuss
whether Thompson's direct appeal counsel was ineffective. But, as the State points out,
Thompson failed to argue in his K.S.A. 60-1507 motion that his appellate counsel was
ineffective. Thompson refutes the State's assertion by pointing to his answers on the
K.S.A. 60-1507 paperwork where he alleged that he received ineffective assistance of
trial and appellate counsel. But his memorandum in support specifically asserts that
Osburn was ineffective and does not allege any arguments relating to his direct appeal
counsel.


          In this appeal of the denial of his K.S.A. 60-1507 motion, Thompson insists that
we must remand this case for an evidentiary hearing to determine if his appellate counsel
on direct appeal was ineffective for failing to make a Brady violation claim like the
argument we have previously discussed. But any such claim would have failed on direct
appeal for the same reason it fails in his K.S.A. 60-1507 motion—the existence of any


                                               13
ATM video is questionable, and the State never saw or possessed any video even if it did
exist. Thus, there could be no failure to disclose the evidence.


       In sum, Thompson fails to show that his counsel's performance was deficient
under the totality of the circumstances. Accordingly, Thompson is unable to satisfy the
first prong of the ineffective assistance of counsel analysis. See Salary, 309 Kan. at 483.
Thus, we affirm the district court's denial of Thompson's K.S.A. 60-1507 motion on
ineffective assistance of trial and appellate counsel grounds.


Failure of the trial court to declare a mistrial

       Thompson's final claim on appeal is that the district court erred when it failed to
declare a mistrial under K.S.A. 22-3423(1)(c) after the State did not introduce the ATM
video evidence at trial.


       The State argues that we should not address Thompson's claim because it is a trial
error that is not properly raised in Thompson's K.S.A. 60-1507 motion. Alternatively, the
State contends that if we do address the issue, we should find that Thompson is not
entitled to relief because no prejudicial conduct occurred that made it impossible to
proceed with trial.


       Supreme Court Rule 183(c)(3) (2020 Kan. S. Ct. R. 223-24) provides:


               "A proceeding under K.S.A. 60-1507 ordinarily may not be used as a substitute
       for direct appeal involving mere trial errors or as a substitute for a second appeal. Mere
       trial errors must be corrected by direct appeal, but trial errors affecting constitutional
       rights may be raised even though the error could have been raised on appeal, provided
       exceptional circumstances excuse the failure to appeal."




                                                     14
       Thompson argues that we should address the issue based on his allegations of
ineffective assistance of counsel and a due process violation, which can both qualify as
exceptional circumstances. However, Thompson does not state why his circumstances
warrant exceptional treatment beyond simply asserting that both claims can qualify as
exceptional circumstances.


       After careful review, we find no merit to Thompson's claims. Under K.S.A. 22-
3423(1)(c), a district court is authorized to declare a mistrial if "[p]rejudicial conduct,
inside or outside the courtroom, makes it impossible to proceed with the trial without
injustice to either the defendant or the prosecution." A trial court evaluating a motion for
mistrial under K.S.A. 22-3423(1)(c) must first determine "whether prejudicial conduct
resulted in a fundamental failure in the proceeding." State v. Miller, 308 Kan. 1119, 1162,
427 P.3d 907 (2018). If a fundamental failure occurred, the trial court then "considers
whether an admonition, jury instruction, or other action can remove or sufficiently
mitigate the damaging effects of the prejudicial conduct." 308 Kan. at 1162. If the
fundamental failure makes it impossible to continue a trial without injustice, the court
should declare a mistrial. 308 Kan. at 1162.


               "'A trial court's decision denying a motion for mistrial is reviewed under an abuse
       of discretion standard. An appellate court divides the application of the abuse of
       discretion standard into two parts: (1) Did the trial court abuse its discretion when
       deciding whether there was a fundamental failure in the proceeding? and (2) Did the trial
       court abuse its discretion when deciding whether the conduct caused prejudice that could
       not be cured or mitigated through admonition or jury instruction, resulting in an
       injustice?' [Citations omitted.]" 308 Kan. at 1162.


       During trial, defense counsel only made one motion for a mistrial, during the
testimony of Officer Murray. Defense counsel made the motion after Murray twice used
the word "mug" in violation of an order in limine when referring to the photo arrays




                                                   15
shown to victims to identify Thompson. The district court denied Thompson's motion
after hearing argument from defense counsel.


       But Thompson never made a motion for mistrial concerning the ATM video
evidence. His K.S.A. 60-1507 motion does not mention the denial for a mistrial
concerning the district court's ruling related to Murray. Neither does his brief on appeal,
which focuses solely the district court's failure to declare a mistrial after the ATM video,
which the State never possessed, was not introduced into evidence. Apparently,
Thompson believes the district court should have declared a mistrial sua sponte.


       In summarily dismissing Thompson's K.S.A. 60-1507, the district court hearing
the motion found that the trial court (who was a different judge) did not violate
Thompson's rights regarding the video. That finding is supported by the record on appeal
because the existence of the video that Thompson argues should have been introduced
has not been established. As the evidence clearly demonstrated, if the video did exist, it
was never possessed by the State, which would have made it impossible to introduce or
disclose. Thus, there could not have been a fundamental failure in the proceedings that
made it impossible for the trial to proceed without injustice. See K.S.A. 22-3423(1)(c).
For this reason, the district court did not err when it failed to declare a mistrial.


       In summary, the record clearly demonstrates that Thompson has failed to carry his
burden to warrant remand for an evidentiary hearing on any the issues he brings on
appeal. Thus, we affirm the district court's summary dismissal of Thompson's K.S.A. 60-
1507 motion.


       Affirmed.




                                               16